Exhibit 10.2

EMPLOYMENT AGREEMENT

AGREEMENT entered into as of September 1, 2007, between APPLERA CORPORATION, a
Delaware corporation having its principal place of business at Norwalk,
Connecticut (the “Company”) and Mark P. Stevenson (the “Employee”).

WHEREAS, the Employee has rendered and/or will render valuable services to the
Company and it is regarded essential by the Company that it have the benefit of
Employee’s services in future years; and

WHEREAS, the Board of Directors of the Company believes that it is essential
that, in the event of the possibility of a Change in Control of the Company (as
defined herein), the Employee be able to continue his/her attention and
dedication to his/her duties and to assess and advise the Board of Directors of
the Company (the “Board”) whether such proposals would be in the best interest
of the Company and its stockholders without distraction regarding any
uncertainty concerning his/her future with the Company; and

WHEREAS, the Employee is willing to agree to continue to serve the Company in
the future;

NOW, THEREFORE, it is mutually agreed as follows:

1.    Employment.    The Company agrees to employ Employee, and the Employee
agrees to serve as an employee of the Company or one or more of its subsidiaries
after a Change in Control during the Period of Employment (as those terms are
defined in Section 2 hereof) in such executive capacity as Employee served
immediately



--------------------------------------------------------------------------------

-2-

 

prior to the Change in Control which caused the commencement of the Period of
Employment. The Employee also agrees to serve during the Period of Employment,
if elected or appointed thereto, as a Director of the Board of Directors of the
Company and as a member of any committee of the Board of Directors.
Notwithstanding anything to the contrary herein, the Period of Employment shall
not commence and the Employee shall not be entitled to any rights, benefits, or
payments hereunder unless and until a Change in Control has occurred.

2.    Definitions.

(a)    Cause.    During the Period of Employment, “Cause” means termination upon
(i) the willful and continued failure by the Employee to perform substantially
his/her duties with the Company (other than any such failure resulting from the
Employee’s incapacity due to physical or mental illness) after a demand for a
substantial performance is delivered to the Employee by the Chief Executive
Officer of the Company (“CEO”) which specifically identifies the manner in which
the CEO believes that the Employee has not substantially performed his/her
duties, or (ii) the willful engaging by the Employee in illegal conduct which is
materially and demonstrably injurious to the Company. For purposes of this
Section 2(a), no act, or failure to act, on the part of the Employee shall be
considered “willful” unless done, or omitted to be done, by the Employee in bad
faith and without reasonable belief that the Employee’s action or omission was
in, or not opposed to, the best interests of the Company. Any act, or



--------------------------------------------------------------------------------

-3-

 

failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Employee in good
faith and in the best interests of the Company. Notwithstanding the foregoing,
the Employee shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to the Employee a copy of a resolution
duly adopted by the affirmative vote of not less than three quarters of the
entire membership of the Board at a meeting of the Board called and held for
that purpose (after reasonable notice to the Employee and an opportunity for
him/her, together with counsel, to be heard before the Board), finding that in
the good faith opinion of the Board the Employee was guilty of the conduct set
forth above in (i) or (ii) of this Section 2(a) and specifying the particulars
thereof in detail.

(b)    Cash Compensation.    “Cash Compensation” shall mean the sum of
(i) Employee’s Base Salary (determined in accordance with the provisions of
Section 4(a) hereof) and (ii) Employee’s incentive compensation (provided for
under Section 4(b) hereof), which shall be an amount equal to the greatest of
(x) the average of the amount of Employee’s incentive compensation for the last
three completed fiscal years immediately prior to the Employee’s termination of
employment (whether or not such years occurred during the Period of Employment),
(y) the target amount of such Employee’s incentive compensation for the fiscal
year in which his/her termination of employment occurs, or (z) the Employee’s



--------------------------------------------------------------------------------

-4-

 

target amount for the fiscal year in which the Change in Control occurs.

(c)    Change in Control.    “Change in Control” means the occurrence of any of
the following: an event that would be required to be reported (assuming such
event has not been “previously reported”) in response to Item 1(a) of the
Current Report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934; provided, however,
that, without limitation, such a Change in Control shall be deemed to have
occurred at such time as (i) any “person” within the meaning of Section 14(d) of
the Securities Exchange Act of 1934 becomes the “beneficial owner” as defined in
Rule 13d-3 thereunder, directly or indirectly, of more than 25% of the Company’s
Common Stock; (ii) during any two-year period, individuals who constitute the
Board of Directors of the Company (the “Incumbent Board”) as of the beginning of
the period cease for any reason to constitute at least a majority thereof,
provided that any person becoming a director during such period whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least three quarters of the Incumbent Board (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director without objection to such nomination) shall be, for
purposes of this clause (ii), considered as though such person were a member of
the Incumbent Board; or (iii) the approval



--------------------------------------------------------------------------------

-5-

 

by the Company’s stockholders of the sale of all or substantially all of the
stock or assets of the Company.

(d)    Disability.    “Disability” means the absence of the Employee from
his/her duties with the Company on a full-time basis for one hundred eighty
(180) consecutive days as a result of incapacity due to physical or mental
illness.

(e)    Good Reason.    During the Period of Employment, “Good Reason” means:

(i)    an adverse change in the status of the Employee (other than any such
change primarily attributable to the fact that the Company may no longer be
publicly owned) or position(s) as an officer of the Company as in effect
immediately prior to the Change in Control or the assignment to the Employee of
any duties or responsibilities which, in his/her reasonable judgment, are
inconsistent with such status or position(s), or any removal of the Employee
from or any failure to reappoint or reelect him/her to such position(s) (except
in connection with the termination of the Employee’s employment for Cause,
Disability, or upon attaining age 65 or upon taking early retirement under any
of the Company’s retirement plans, or as a result of death or by the Employee
other than for Good Reason);

(ii)    a reduction by the Company after a Change in Control in the Employee’s
Base Salary;

(iii)    a material reduction after a Change in Control in the Employee’s total
annual compensation; provided, however, that for these purposes a reduction for
any year of over 10% of total



--------------------------------------------------------------------------------

-6-

 

compensation measured by the preceding year without a substantially similar
reduction to all other executives participating in incentive compensation plans
shall be considered “material”, except that a general reduction of the same
magnitude applied to all executive employees of the same level, including the
executive employees of any acquirer of the Company, shall not be considered
“material”; and the failure of the Company to adopt or renew a stock option plan
or to grant amounts of restricted stock or stock options, which are consistent
with the Company’s prior practices, to the Employee shall also be considered a
material reduction, unless the Employee participates in substitute programs that
provide substantially equivalent economic value to the Employee;

(iv)    the failure by the Company to continue in effect any Benefit Plan (as
hereinafter defined) in which Employee was participating at the time of the
Change in Control (or Benefit Plans providing Employee with at least
substantially similar benefits) other than as a result of the normal expiration
of any such Benefit Plan in accordance with its terms as in effect at the time
of the Change in Control, or the taking of any action, or the failure to act, by
the Company which would adversely affect Employee’s continued participation in
any such Benefit Plans on at least as favorable a basis to Employee as was the
case immediately prior to the Change in Control or which would materially reduce
Employee’s benefits in the future under any of such Benefit Plans



--------------------------------------------------------------------------------

-7-

 

or deprive Employee of any material benefit enjoyed by Employee immediately
prior to the Change in Control;

(v)    the failure by the Company after a Change in Control to provide and
credit Employee with the number of paid vacation days to which Employee was then
entitled in accordance with the Company’s normal vacation policy as in effect
immediately prior to the Change in Control; or

(vi)    the Company’s requiring the Employee after a Change in Control to be
based more than fifty miles from the Employee’s principal place of business
immediately prior to the Change in Control except for required travel on the
Company’s business to an extent substantially consistent with the business
travel obligations which he/she undertook on behalf of the Company prior to the
Change in Control.

(f)    Period of Employment.    (i)    “Period of Employment” means, subject to
the provisions of Section 2(f)(ii), the period of twenty four (24) months
commencing on the date of a Change in Control (as defined in Section 2(c)
hereof) and the period of any extension or extensions thereof in accordance with
the terms of this Section. Subject to the Agreement termination provisions of
Section 11, the Period of Employment shall be extended automatically by one week
for each week in which the Employee’s employment continues after the date of a
Change in Control.

(ii)    Notwithstanding the provisions of Section 2(f)(i) hereof, the Period of
Employment shall terminate upon the occurrence of the earliest of (A) the
Employee’s attainment of age



--------------------------------------------------------------------------------

-8-

 

65, or the election by the Employee to retire early from the Company under any
of its retirement plans, (B) the death of the Employee, (C) the Disability of
the Employee, (D) a termination of Employee’s employment by the Company for
Cause or by the Employee without Good Reason, or (E) as provided for in
Section 11 of this Agreement.

(g)    Termination Date.    “Termination Date” means the date on which the
Period of Employment terminates.

3.    Duties During the Period of Employment.    While employed by the Company
during the Period of Employment, the Employee shall devote his/her full business
time, attention, and best efforts to the affairs of the Company and its
subsidiaries; provided, however, that the Employee may engage in other
activities, such as activities involving charitable, educational, religious, and
similar types of organizations, speaking engagements, membership on the board of
directors of other organizations, and similar types of activities to the extent
that such other activities do not prohibit the performance of his/her duties
under this Agreement, or inhibit or conflict in any material way with the
business of the Company and its subsidiaries.

4.    Current Cash Compensation.

(a)    Base Salary.    The Company will pay to the Employee while employed by
the Company during the Period of Employment an annual base salary (“Base
Salary”) in an amount determined by the Board of Directors or its Compensation
Committee which shall never



--------------------------------------------------------------------------------

-9-

 

be less than the greater of (i) the Employee’s Base Salary prior to the
commencement of the Period of Employment or (ii) his/her Base Salary during the
preceding year of the Period of Employment; provided, however, that it is agreed
between the parties that the Company shall review annually the Employee’s Base
Salary, and in light of such review may, in the discretion of the Board of
Directors or its Compensation Committee, increase such Base Salary taking into
account the Employee’s responsibilities, inflation in the cost of living,
increase in salaries of executives of other corporations, performance by the
Employee, and other pertinent factors. The Base Salary shall be paid in
substantially equal biweekly installments while Employee is employed by the
Company.

(b)    Incentive Compensation.    While employed by the Company during the
Period of Employment, the Employee shall continue to participate in such of the
Company’s incentive compensation programs for executives as the Employee
participated in prior to the commencement of the Period of Employment. Any
amount awarded to the Employee under such programs shall be paid to Employee in
accordance with the terms thereof.

5.    Employee Benefits.

(a)    Vacation and Sick Leave.    The Employee shall be entitled during the
Period of Employment to a paid annual vacation of not less than twenty
(20) business days during each calendar year while employed by the Company and
to reasonable sick leave.

(b)    Regular Reimbursed Business Expenses.    The Company shall reimburse the
Employee for all expenses and disbursements



--------------------------------------------------------------------------------

-10-

 

reasonably incurred by the Employee in the performance of his/her duties during
the Period of Employment.

(c)    Employment Benefit Plans or Arrangements.    While employed by the
Company, Employee shall be entitled to participate in all employee benefit
plans, programs, or arrangements (“Benefit Plans”) of the Company, in accordance
with the terms thereof, as in effect from time to time, which provide benefits
to senior executives of the Company. For purposes of this Agreement, Benefit
Plans shall include, without limitation, any compensation plan such as an
incentive, deferred, stock option or restricted stock plan, or any employee
benefit plan such as a thrift, pension, profit sharing, pre-tax savings,
medical, dental, disability, salary continuation, accident, life insurance plan,
or a relocation plan or policy, or any other plan, program, or policy of the
Company intended to benefit employees.

6.    Termination of Employment.

(a)    Termination by the Company for Cause or Termination by the Employee Other
Than for Good Reason.    If during the Period of Employment the Company
terminates the employment of the Employee for Cause or if the Employee
terminates his/her employment other than for Good Reason the Company shall pay
the Employee (i) the Employee’s Base Salary through the end of the month in
which the Termination Date occurs, (ii) any accrued vacation pay, and
(iii) benefits payable to him/her pursuant to the Company’s Benefit Plans as
provided in Section 5(c) hereof through the end of the month in which the
Termination Date occurs.



--------------------------------------------------------------------------------

-11-

 

Employee shall receive no incentive compensation if Employee’s employment is
terminated for Cause. The amounts and benefits set forth in clauses (i), (ii),
and (iii) of the preceding sentence shall hereinafter be referred to as “Accrued
Benefits.”

(b)    Termination by the Company Without Cause or by the Employee for Good
Reason.    If during the Period of Employment the Company terminates the
Employee’s employment with the Company without Cause or the Employee terminates
his/her employment with the Company for Good Reason, the Company will pay to
Employee all Accrued Benefits and, in addition, pay or provide to the Employee
the following:

 

  (i)

within thirty (30) days after the date of termination, a lump sum equal to two
years of the Employee’s Cash Compensation;

 

  (ii)

for the greater of two years or the remainder of the Period of Employment
immediately following the Employee’s date of termination, the Employee and
Employee’s family shall continue to participate in any Benefit Plans of the
Company (as defined in Section 5(c) hereof) in which Employee or Employee’s
family participated at any time during the one-year period ending on the day
immediately preceding Employee’s termination of employment, provided that
(a) such continued participation is possible under the terms of such Benefit
Plans, and (b) the Employee continues to pay contributions for such



--------------------------------------------------------------------------------

-12-

 

 

participation at the rates paid for similar participation by active Company
employees in similar positions to that held by the Employee immediately prior to
the date of termination. If such continued participation is not possible, the
Company shall provide, at its sole cost and expense, substantially identical
benefits to the Employee plus pay an additional amount to the Employee equal to
the Employee’s liability for federal, state and local income taxes on any
amounts includible in the Employee’s income by virtue of the terms of this
Section 6(b)(ii) so that Employee does not have to personally pay any federal,
state and local income taxes by virtue of the terms of this Section 6(b)(ii);

 

  (iii)

two additional years of service credit under the Company’s Non-Qualified Plans
and, for purposes of such plans, Employee’s final average pay shall be deemed to
be his/her Cash Compensation for the year in which the date of termination
occurs;

 

  (iv)

the Company shall take all reasonable actions to cause any Company restricted
stock (“Restricted Stock”) granted to Employee to become fully vested and any
options to purchase Company stock (“Options”) granted to Employee to become
fully exercisable, and in the event the Company cannot



--------------------------------------------------------------------------------

-13-

 

effect such vesting or acceleration within sixty (60) days, the Company shall
pay within thirty (30) days thereafter to Employee (i) with respect to each
Option, an amount equal to the product of (x) the number of unvested shares
subject to such Option, multiplied by (y) the excess of the fair market value of
such a share of Company common stock on the date of Employee’s termination of
employment, over the per share exercise price of such Option and (ii) with
respect to each unvested share of Restricted Stock an amount equal to the fair
market value of such a share of Company common stock on the date of Employee’s
termination of employment.

Except as provided in the following sentence, the amounts payable to the
Employee under this Section 6(b) shall be absolutely owing and shall not be
subject to reduction or mitigation as a result of employment of the Employee
elsewhere after the date of termination. Notwithstanding any provision herein to
the contrary, the benefits described in clauses (i), (ii) and (iii) of this
Section 6(b) shall only be payable with respect to the period ending upon the
earlier of (i) the end of the period specified in each such clause or
(ii) Employee’s attainment of age 65.

7.    Gross-Up.    In the event any amounts due to the Employee under this
Agreement after a Change in Control, under the terms of any Benefit Plan, or
otherwise payable by the Company or



--------------------------------------------------------------------------------

-14-

 

an affiliate of the Company are subject to excise taxes under Section 4999 of
the Internal Revenue Code of 1986, as amended (“Excise Taxes”), the Company
shall pay to the Employee, in addition to any other payments due under other
provisions of this Agreement, an amount equal to the amount of such Excise Taxes
plus the amount of any federal, state and local income or other taxes and Excise
Taxes attributable to all amounts, including income taxes, payable under this
Section 7, so that after payment of all income, Excise and other taxes with
respect to the amounts due to the Employee under this Agreement, the Employee
will retain the same net after tax amount with respect to such payments as if no
Excise Taxes had been imposed.

8.    Covenants.    For a period of one year after termination of Employee’s
employment after a Change in Control, Employee shall not hire or solicit for
hire, directly or indirectly, an employee of the Company. Employee shall not
make any disparaging statement, public or private, in writing or orally,
concerning the Company.

9.    Governing Law.    This Agreement is governed by, and is to be construed
and enforced in accordance with, the laws of the State of Connecticut. If under
such laws any portion of this Agreement is at any time deemed to be in conflict
with any applicable statute, rule, regulation, or ordinance, such portion shall
be deemed to be modified or altered to conform thereto or, if that is not
possible, to be omitted from this Agreement, and



--------------------------------------------------------------------------------

-15-

 

the invalidity of any such portion shall not affect the force, effect, and
validity of the remaining portion hereof.

10.    Notices.    All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (in the Company’s case, to
its Secretary) or seventy-two (72) hours after deposit thereof in the U.S. mail,
postage prepaid, for delivery as registered or certified mail — addressed, in
the case of the Employee, to the Employee at Employee’s residential address, and
in the case of the Company, to its corporate headquarters, attention of the
Secretary, or to such other address as the Employee or the Company may designate
in writing at any time or from time to time to the other party. In lieu of
personal notice or notice by deposit in the U.S. mail, a party may give notice
by telegram, fax or telex.

11.    Miscellaneous/Termination.    This Agreement may be amended only by a
subsequent written agreement of the Employee and the Company. This Agreement
shall be binding upon and shall inure to the benefit of the Employee, the
Employee’s heirs, executors, administrators, beneficiaries, and assigns and to
the benefit of the Company and its successors. Notwithstanding anything in this
Agreement to the contrary, nothing herein shall prevent or interfere with the
ability of the Company to terminate the employment of the Employee prior to a
Change in Control nor be construed to entitle Employee to be continued in
employment prior to a Change in Control and this Agreement shall terminate if
Employee or the Company terminates Employee’s employment prior to



--------------------------------------------------------------------------------

-16-

 

a Change in Control. Similarly, nothing herein shall prevent the Employee from
retiring under any of the Company’s retirement plans and receiving the
corresponding benefits thereunder consistent with the treatment of other Company
employees. This Agreement shall have an initial term of two (2) years from the
date hereof. The parties may extend this Agreement for one (1) year terms upon
90 days notice from one party to the other, and the agreement of such other
party.

12.    Fees and Expenses.    The Company shall pay all reasonable legal fees and
related expenses incurred by the Employee in connection with this Agreement
following a Change in Control of the Company, including without limitation, all
such fees and expenses, if any, incurred in connection with (i) contesting or
disputing any termination of the Employee’s employment hereunder, or (ii) the
Employee seeking to obtain or enforce any right or benefit provided by the
Agreement.

13.    Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Connecticut
by three arbitrators in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that the Employee shall be
entitled to be paid as if his/her employment continued during the pendency of
any dispute or controversy arising under or in connection with this Agreement.
The Company



--------------------------------------------------------------------------------

-17-

 

shall bear all costs and expenses arising in connection with any arbitration
pursuant to this Section 13.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and day first above written.

 

    APPLERA CORPORATION     By:   /s/  Tony L. White         Tony L. White      
  Chairman, President and         Chief Executive Officer ATTEST:     By:  
/s/  William B. Sawch         William B. Sawch         Senior Vice President and
        General Counsel         ACCEPTED AND AGREED:     /s/  Mark P. Stevenson
    Mark P. Stevenson